Citation Nr: 1507538	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, from April 2002 to August 2002 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A hearing transcript is included in the Veteran's VA electronic claims file as part of his VBMS (Veterans Benefits Management System) file.

In September 2012, the Board reopened the claim for service connection for an acquired psychiatric disorder to include PTSD and remanded the matter.  The Board again remanded the matter in November 2013 and August 2014.

This appeal is a paperless claim reviewed using the VBMS processing system.


FINDING OF FACT

An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD are not met.  38 U.S.C.A. §§1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304(f), 4.125(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a January 2009 letter, prior to the rating decision on appeal.
VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the November 2011 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the onset of symptoms, and inquired about the existence of supporting evidence that may have been overlooked.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA provided the Veteran a VA psychiatric examination and readjudicated his claim.

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

In September 2009, the Veteran requested reconsideration of a claim for acquired psychiatric condition to include PTSD because he had been sleep deprived prior to his last VA examination and unable to provide "coherent statements" at that time.

In November 2011, the Veteran testified that he was diagnosed with PTSD in service and that he believes that he has symptoms compatible with a diagnosis of PTSD.  The Veteran reported that he was involved in "an informal group therapy" and that he was last seen at the Vet Center in June of this year.   Transcript at 7.  The Veteran reported that he had PTSD due to his deployment to Kuwait.  Transcript at 9.  He reported symptoms that included an inability to retain employment, panic attacks, insomnia, feeling numb, reclusivity, and suicidal ideation.  Transcript 10-14.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does not apply to this case as the psychiatric disorders adjudicated in this case were not "noted" during service and are not chronic conditions explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although psychosis is a recognized chronic condition, this disorder is not noted during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A personality disorder or mental deficiency is not eligible for service connection because it is not considered a disease or injury for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Factual Background 

Service enlistment examination for Marine Corps Reserves dated in December 1997 reflects normal clinical evaluation of the psychiatric system.  On the history part of that exam, the Veteran denied attempted suicide, frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.  Examination for release from active duty dated in December 1998 reflects that the Veteran reported excellent present health and no psychiatric complaints.

Shortly before service discharge, Northport VA treatment records dated in July 2003 reflect that the Veteran was referred for psychiatric evaluation by his "chief."  At this time, the Veteran reported that he had returned from Kuwait a few weeks earlier and began to drink and smoke.  He reported symptoms of hyper-alertness and feeling overwhelmed by his family's wanting to be "touched and hugged."  The diagnosis was alcohol dependence and the Veteran was prescribed medications for sleep disturbance, anxiety, and PTSD symptoms.  The Veteran was referred to an alcohol treatment program and stress management center.  The Veteran was also diagnosed with PTSD.  Another assessment also dated July 2003 reflects a multiaxial assessment for bipolar disorder with psychotic features; rule out PTSD.  VA progress notes dated in July 2003 show diagnoses for alcohol dependency and adjustment disorder with depressed mood.  The Veteran reported an abusive childhood and "described some possible PTSD from Kuwait (seeing starving children and wanting to help them but having a job to do."  An August 2003 VA psychiatric note reflects that the Veteran planned to return to active duty after release from his alcohol addiction program.  An employment evaluation dated in July 2008 reflects that the Veteran presented with complaint of feeling agitated and anxious.  The examiner noted that the Veteran had difficulty adjusting to civilian life.  A past medical history for anxiety and PTSD was noted.  The Veteran was advised of the employee assistance program (EAP).

VA received in February 2009 an undated letter from the West Haven, Connecticut, Veteran Center, which reflects that the Veteran presented in October 2008 and "exhibited all the classic clinical signs of moderate to severe PTSD and Bipolar Disorder with Psychotic Features."  It was noted that "While on active duty in the Marine Corps in Kuwait he was assigned to provide security for supply convoys into Iraq.  During these convoys he was engaged by the enemy with small arms fire and IEDs.  His main stressors include fear of' being killed, seeing wounded friendly personnel and wounded and dead enemy personnel.  It was further noted that the Veteran had symptoms of chronic depression, anxiety, anger, insomnia, nightmares, lack of energy, feelings of hopelessness, hyper-vigilance, homicidal ideation, anhedonia, avoidance, paranoid delusions, and mania.  

VA progress notes dated in 2008 and 2009 reflect assessments for bipolar disorder with psychotic features, rule out PTSD, and rule out substance induced mood disorder.  Bipolar disorder with symptoms with anxiety and paranoia was noted during this period.  A July 2008 note by Dr. T.F. indicated as follows:

Iraq war vet with symptoms most consistent with mood disorder which fluctuates between depression and more irritable/energetic states which correspond with increased paranoia.  While prior clinicians have suggested possible PTSD diagnosis less evidence from assessment in this clinic and at Vet Center to support this diagnosis (no reported nightmares re-experiencing although possible hypervigilance and irritability which may have pre-dated military experiences).  In addition pt reports feeling more irritable and "on edge" when taking bupropion and venlafaxine which may support bipolar diagnosis.

VA progress note dated in August 2009 reflects that the Veteran obtained an outside medication opinion on bipolar disorder and concluded that he does not have bipolar disorder.  A copy of the evaluation was not provided.  By history, he had stopped taking Lithium in April/May, and had not taken Lithium for 6 months.  The VA patient services contacted the Veteran in November 2009 offering psychiatric services and offering him the opportunity to visit with another clinician, but the Veteran said "nope" and hung up the phone.  VA progress notes dated in May 2010 reflects, by history, that the Veteran stopped all mental health treatment and medication.  "Since doing so has been exercising daily, loosing significant wt. [weight].  Working full time at [redacted].  Teaches self-defense on the side [and] says works out 4 hours per day at gym."  His only complaint at this visit was insomnia.  Past medical history for bipolar disorder was noted.  No diagnosis was given at this visit although the examiner noted that the Veteran seemed hypomanic with grandiose ideas and plans with slightly pressured speech, but he was functioning at a high level.

The record includes several VA psychiatric examination reports.  An October 2005 VA examination reflects a diagnosis for PTSD and alcohol abuse in remission.  The examiner stated that the Veteran appeared to experience PTSD, and used alcohol to cope with these symptoms although he was currently sober.  The Veteran reported combat stressors to include seeing Iraqis burning, children begging for food and starving, and the bombing of his station-thus fearing for his personal safety.

An August 2009 VA examination report reflects under "general remarks" that:

The veteran is currently diagnosed with bipolar disorder and has been variously diagnosed with Posttraumatic Stress disorder, alcohol dependence, attention deficit disorder, and major depressive disorder.  The veteran was seen at the Northport VA from July 2003 to August 2003 while he was still on active duty and was diagnosed with Posttraumatic Stress disorder.  After service he was also seen in the New York VAMC for anger issue in 2006.

After obtaining a complete medical, social, military, and occupational history from the Veteran and conducting a mental evaluation, the examiner provided Axis I diagnoses for bipolar I disorder with psychotic features, panic disorder without agoraphobia, alcohol abuse (intermittent binge drinking), and cannabis abuse (sustained full remission).  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD although he had "a period of depression and adjustment difficulties in 2003 shortly after his return from his deployment lasting approximately 12 months."  The examiner concluded that the Veteran's overall symptoms were better explained by bipolar I disorder, a clinical explanation endorsed by his psychiatrist Dr. T.F in October 2008.  The examiner opined that the Veteran's current psychiatric disability "is less likely as not caused by or a result of military service."  The examiner noted that the Veteran "has struggled with symptoms of mania (hypersexuality and excessive exercise) since his teenage years" and that the Veteran had experienced "anger and irritability for most of his life noting the onset of distinct periods of depression starting in 2005."  The examiner indicated that the "worsening of his [the Veteran's] symptoms (both mania and depression) coincides with the period when he began to come face-to-face with adult life (marriage and the birth of his first child)."

A February 2013 VA examination report reflects that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner commented that the records prior to 2008 are inconsistent with a diagnosis for PTSD.  It was noted that, although a diagnosis for PTSD was rendered in 2005 on the Veteran's initial VA evaluation, the Veteran had not at this time disclosed his significant history of physical abuse and family history of addiction, but rather presented a picture of a "more stable childhood than has been reported in other records suggesting he may not have accurately reported his symptoms."  The examiner reported that, while the Veteran had an established stressor for PTSD (Fear of hostile military/terrorist activity), he reported only minimal re-experiencing symptoms that did not seem related to traumatic memories and the Veteran denied avoidant symptoms.  This examiner diagnosed bipolar disorder by history, and alcohol abuse.  She noted that there was a documented medical history for manic and depressive symptoms, but the Veteran denied any current symptoms and, therefore, the diagnosis was for "bipolar disorder by history."  This examiner concluded that "there is not sufficient evidence to suggest bipolar disorder clearly and unmistakably existed prior to service" and, therefore, she concluded that it is "as likely as not related to military service."  She then incongruously stated that "There is also not sufficient evidence to suggest bipolar disorder is etiologically related to service or caused by PTSD."

A February 2014 VA examination report reflects that the Veteran does not have PTSD as his symptoms do not meet the diagnostic criteria.  However, the examiner diagnosed "Other specified trauma and stressor related disorder" due to childhood abuse.  By history, the Veteran's father was an alcoholic and was verbally and physically abusive.  His step-father was also physically abuse.  The examiner further diagnosed "alcohol use disorder, mild, in early sustained remission."  The examiner responded to the Board's remand questions as follows:

1.  Mr. [redacted] does not meet criteria for PTSD.  Specifically related to his military service, he did report an event with threatened harm sufficient for a PTSD diagnosis, but he reported no re-experiencing symptoms, avoidance of the news, no cognitive/mood symptoms, irritability, and exaggerated startle response.  Mr. [redacted] could not describe any impairment in social or occupational functioning related to his experiences in Kuwait, and he could not describe and changes in his social or occupational functioning from before Kuwait to after Kuwait. He did not link his alcohol use as being a method to manage anxiety related to Kuwait, instead linking the use to being introduced to moonshine in Kuwait.

Mr. [redacted] does have some limited PTSD symptoms related to severe childhood abuse.  The primary symptom is oversensitivity to the perception of threat, and resulting irritability or verbal outburst in response to this perception. Symptoms are mild, but could be considered to meet the level of Other Specified Trauma and Stressor Related Disorder.  Isolated incidents of violence and verbal threats at home and at work can be considered related to this diagnosis. Other Specified Trauma and Stressor Related Disorder existed prior to military service and there is no evidence to support the claim that it was worsened beyond its natural progression by military service. Again, Mr. [redacted] could not describe and changes in his social or occupational functioning from before Kuwait to after Kuwait.

2.  My assessment concludes that Mr. [redacted] has never met criteria for Bipolar Disorder based on the lack of period of depression or mania/hypomania.  See mental health history above for evidence supporting this conclusion.  Mr. [Redacted] strongly believes that he has never had Bipolar Disorder.  I explained these conclusions and rationale to Mr. [redacted] and he was in agreement.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder to include PTSD.  An acquired psychiatric disorder was not incurred in or aggravated by service.  Although the record reflects a verified stressor, and shows that the Veteran has been diagnosed with various psychiatric disorders since service discharge, the more persuasive evidence of record reflects that none of these disorders had their onset in service or are otherwise related to active duty, and that the Veteran has not had a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal.  Furthermore, to the extent that the Veteran was found to have a mental disorder preexisting service, this disorder was not aggravated in service as discussed and explained below.

The Board has considered whether the Veteran has PTSD related to in-service trauma.  Although PTSD is shown in the medical records dated in 2003 and diagnosed on VA examination dated in October 2005, multiple subsequent VA medical examinations and treatment records reflect that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125 due to military trauma.  The August 2009 examiner explained that the Veteran had "a period of depression and adjustment difficulties in 2003 shortly after his return from his deployment" that lasted about 12 months and that his symptoms were better explained by a diagnosis of bipolar disorder.  A February 2013 VA examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD because he had minimal re-experiencing symptoms that did not seem related to traumatic memories and the Veteran denied avoidant symptoms.  The examiner also noted that, when the Veteran had been previously diagnosed with PTSD on VA examination in 2005, he had not fully disclosed the extent of his childhood abuse that accounted for his symptoms suggestive of PTSD due to military trauma.  Likewise, a February 2014 VA examiner concluded that the Veteran did not have PTSD as he did not meet the diagnostic criteria for this diagnosis.  The examiner explained that, while the Veteran had in-service stressors, he did not report symptoms related to his in-service stressors but rather he reported "some limited PTSD symptoms related to severe childhood abuse."

The Board finds that the medical evidence diagnosing PTSD due to military stressors is less probative than the medical evidence showing that the Veteran does not have PTSD due to military stressors because the Veteran had not fully disclosed his severe childhood abuse at the time he was assessed with PTSD and because all the medical professional reviewing this case since 2009 have indicated that he does not have PTSD due to military trauma and provided a clear rationale for the medical opinion.  Therefore, the Board finds that PTSD is not currently shown and, thus, the criteria for service connection for PTSD are not met.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a current disability is the cornerstone of a claim for VA disability compensation).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability due to disease or injury, there can be no valid claim).

Next, the Board considered whether the Veteran has bipolar disorder related to service.  VA progress reports dated in 2003 reflect a diagnosis for bipolar disorder shortly before service discharge and again during VA treatment in 2008 and 2009.  Report of VA examination dated in August 2009 also shows a diagnosis for bipolar disorder.  The August 2009 VA examination report shows that the Veteran's bipolar symptoms existed since he was a teenager based on the history given by the Veteran.  The examiner concluded that the condition had not worsened due to service but rather due to "adult life (marriage and the birth of his first child).  

In this matter, the Veteran is considered to have been in sound condition upon service entry as no psychiatric disorder was noted at entrance into service.  However, the Board finds that there is clear and unmistakable evidence both that the psychiatric disease bipolar disorder existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the medical evidence shows that the Veteran experienced bipolar type symptoms in 2003 which were treated during the course of alcohol addiction treatment and then again in 2008 and 2009.  The August 2009 VA examination report shows that bipolar disorder with psychotic features was not attributable to service because the Veteran had a history of symptoms since his teenage years.  In this regard, the examiner essentially concluded that the disorder existed prior to service and, accordingly, the Board finds that this is clear and unmistakable evidence that the condition existed prior to service.  Also, because bipolar disorder was not shown on VA psychiatric examinations dated in February 2013 and February 2014, it cannot be said that bipolar disorder was permanently worsened, or aggravated, by active duty.  Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, the Board finds that there was no increase in disability during service.  In view of the above, the criteria for service connection for bipolar disorder with psychotic features are not met.

The Board acknowledges that, on the most recent VA examination dated in February 2014, the Veteran was diagnosed with "other specified trauma and stressor related disorder."  However, the examiner concluded that this "existed prior to military service and there is not evidence to support the claim that it was worsened beyond its natural progression by military service."  Again, the Veteran is considered to have been in sound condition upon service entry as no psychiatric disorder was noted at entrance into service.  However, the Board finds that there is clear and unmistakable evidence both that the "other specified trauma and stressor related disorder" existed prior to service and that the disease was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Here, the February 2014 VA examination report shows that "other specified trauma and stressor related disorder" existed prior to service" based on the Veteran's lengthy and comprehensive history to include childhood abuse.  The examiner further concluded that there is no evidence to support that the condition worsened beyond natural progression.  Thus, the examiner essentially found that the condition had not been aggravated or permanently worsened by active service.  Accordingly, the Board finds that the February 2014 VA examination report medical history and conclusions reflect clear and unmistakable evidence that the condition found existed prior to service and was not aggravated.  Therefore, the criteria for service connection for "other specified trauma and stressor related disorder" are not met.

In summary, the preponderance of the evidence shows that an acquired psychiatric disorder was not incurred in or aggravated by active service.  Although the record contains many diagnoses, none of the diagnoses are due to disease or injury incurred in or aggravated by service.  While the Veteran reported having PTSD related to service and the Board accepts that he has a verified stressor related to service, the evidence shows that there is no diagnosis for PTSD during the appeal period of this claim.  In regards to the other diagnoses of record, no medical professional has attributed these to active service and the medical evidence shows clear and unmistakable evidence of preexisting psychiatric disability that was not aggravated in service.  Specifically, bipolar disorder is documented as early as 2008 and 2009, but the medical evidence establishes that the symptoms associated with this clearly and unmistakable preexisted service and were not aggravated (permanently worsened) by active duty.  When diagnosed in August 2009, bipolar disorder was not attributed to service and the examiner explained that the symptoms existed since the Veteran was a teenager.  Notably, there were no symptoms of bipolar disorder on VA examinations in February 2013 and February 2014.  In fact, on the most recent VA examination in February 2014 the Veteran denied having bipolar disorder at any time.  The Board accepts that the Veteran is competent to report his symptoms and treatment.  Layno, supra.  However, he is not competent to diagnose himself as having PTSD, bipolar disorder, or any other acquired psychiatric disorder as this requires specialized medical expertise and is not within the ken of the untrained individual such as the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The Board assigns greater probative value to the medical evidence prepared by neutral, skilled medical professionals after examination of the Veteran and with consideration of the medical history and medical record.  The Board finds that the VA examination reports are highly probative as they include an explanation for the conclusions reached.  Although the various medical professional evaluating the Veteran in the course of this appeal have not unanimously agreed on the appropriate psychiatric diagnosis for the Veteran, they have nonetheless agreed that none of the disorders shown during the appeal period were incurred in or aggravated by service.  The Veteran has not presented any favorable medical evidence supporting the existence of an acquired psychiatric disorder incurred in or aggravated by service.  The October 2005 VA diagnosis for PTSD predates the appeal period of this claim.  The New Haven Vet Center report of PTSD is both competent and credible, but has diminished probative value because the Veteran did not provide a complete social history prior to military service to include a history of childhood abuse and the examiner did not have access to (and review) the Veteran's complete documented medical history unlike the VA examiners in this case.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.



ORDER

Service connection for an acquired psychiatric disability to include PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


